 In the Matter of U. S. RUBBER CO. (SCOTTSVILLE PLANT), EMPLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETITIONERandUNITED TEXTILE WORKERS UNION, AFL, INTERVENORCase No. 5-RC-38.-Decided July 27,1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to representemployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section. 9 (c)(1) and Section 2 (6) and (7) of the Act.21The Intervenor'smotion for oral argument is hereby denied, inasmuch as the record andthe briefs filed herein,in our opinion,adequately present the issues and positions of theparties"Houston,Reynolds,and Gray.sThe Employer and Intervenor assert that the agreement signed by them on January 13,1948,the date the instant petition was filed, is a bar to a determination of representatives.We find no merit in this contention because the record is clear that the Employer was spe-cifically apprised of the Petitioner's representation claim and petition the morning of Janu-ary 13,1948,beforethe execution of the agreement with the IntervenorTherefore, thecontract cannot constitute a bar to representation proceedingsSeeMatter of Eicor, Inc.,46 N. L. R B. 1035;Matter of Mississippi Lime Company of Missouri,71 NL R B. 472 ;Matter of Hawley and Hoops,72 N L R B. 1431,Matterof Mac'sEquipmentCo, 72 N. L.R. B 583;Matter of Public Service Corporation of New Jersey, 72 NL. R B. 224.78 N. L. R. B., No. 67.532 U. S. RUBBER CO.5334.The parties agree that production and maintenance employeesat the Employer's Scottsville plant, withcertain exclusions,consti-tute an appropriate bargaining unit. The only issue is the unit place-mentof certain cafeteria employees.The parties agree that the cafeteria manager and three clerks, whoare supervisors,should be excluded from the unit.The Petitionercontends that the remaining cafeteria employees, two assistant clerksand the three helpers, should be included in the unit; the Employercontends they should be excluded; and the Intervenor takes no posi-tion.These cafeteria employees were not included in the past bar-gaining contracts.We are of the opinion that the cafeteria employees, excluding thecafeteria manager and the three clerks, may properly be included inthe existing production and maintenance unit if the employees sodesire.3We shall make no determination respecting their unit place-ment at this time, but defer our findings until such desires be known.We shall, therefore, hold separate elections among the followinggroups:1.All production and maintenance employees at the Employer'sScottsville plant, excluding office clerical, plant clerical, watchmen,guards, laboratory employees, cafeteria employees,overseers, shift su-pervisors,foremen, and all other professional and supervisory em-ployees as defined in the Act.2.All cafeteria employees at the Employer's Scottsville plant, in-cluding assistant clerks and helpers, but excluding the cafeteria man-ager,clerks, and other supervisors, as defined in the Act.DIRECTION OF ELECTIONS 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the groups described in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did3Jfattei of ArmourandCompany,63 N L R B 582_tn) pai ticipant in the election he.em may, upon its prompt i eguest to, and apps nv 10 eicof by, the Regional Directoi, have its name removed from the hallot7:18767-_9-N of 78-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot work during said pay-roll period because they were ill oron vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to-be represented, for purposes of collective bar-gaining,by Textile Workers Union of America, CIO, or by UnitedTextile Workers Union, AFL, or by neither.